UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 19, 2010 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA (Address of Principal Executive Offices) (Zip Code) (408) 616-4000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSIONS OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Registrant held its 2010 Annual Meeting of Stockholders (the “Meeting”) on May 19, 2010. The first matter voted upon at the meeting was the election of two Class II directors to serve until the 2013 Annual Meeting of Stockholders. At the Meeting, John Hodge and Masood Jabbar were elected as Class II directors, in an uncontested election, by the following vote: Name Shares for Shares Against Shares Abstaining Shares Withheld Broker Non-Votes John Hodge - - Masood Jabbar - - The Registrant’s board of directors consists of seven members and is divided into three classes, with each class serving staggered three-year terms. The term of the Class I directors, currently Peter Hanelt and William George, will expire at the 2012 Annual Meeting of Stockholders, the term of the ClassII directors, currently Masood Jabbar and John Hodge, will expire at the 2013 Annual Meeting of Stockholders, and the term of the Class III directors, currently William Raduchel and Camillo Martino, will expire at the 2011 Annual Meeting of Stockholders. Mr. Harold Covert, a Class III director, has served as a director of the Registrant since January 2010 and his term as a Class III director will expire on September 30, 2010. The second matter voted upon at the Meeting was the approval of an amendment to the Registrant’s 2008 Equity Incentive Plan to increase the number of shares available for issuance thereunder. The amendment to the 2008 Equity Incentive Plan was approved by the following vote: Shares for Shares Against Shares Abstaining Shares Withheld Broker Non-Votes Amendment to the 2008 Equity Incentive Plan - The third matter voted upon at the Meeting was the approval an offer to exchange stock options held by certain of the Registrant’s employees for a lesser number of restricted stock units, the terms of which offer shall be approved by the Board of Directors (the “Board”) or a duly authorized Committee of the Board and to approve an additional amendment to the Registrant’s 2008 Equity Incentive Plan to increase the number of shares available for issuance thereunder. The stock option exchange program and additional amendment to the 2008 Equity Incentive Plan was approved by the following vote: Shares for Shares Against Shares Abstaining Shares Withheld Broker Non-Votes Stock Option Exchange Program and Amendment to the 2008 Equity Incentive Plan - The fourth matter voted upon at the Meeting was the ratification of the appointment of Deloitte & Touche LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December 31, 2010. At the Meeting, the appointment of Deloitte & Touche LLP as independent accountants was ratified by the following vote: Shares for Shares Against Shares Abstaining Shares Withheld Broker Non-Votes Appointment of Deloitte & Touche LLP - - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 25, 2010 SILICON IMAGE, INC. By: /s/ Noland Granberry Noland Granberry ChiefFinancial Officer
